Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 1 of 8 PageID 128



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



    HILDA CASSO-LOPEZ,

          Plaintiff,

    v.                                                CASE NO. 8:19-cv-1157-T-23TGW

    BEACH TIME RENTAL
    SUNCOAST, LLC, et al.,

          Defendants.
    __________________________________/


                                           ORDER

          In this FLSA action, the plaintiff accepts (Doc. 33) the defendants’ offer of

    judgment under Rule 68, Federal Rules of Civil Procedure, and requests approval of

    the acceptance. The defendants’ offer of judgment states (1) that the “[d]efendants

    will allow judgment to be taken against them in the sum of [$17,462.12]” and (2) that

    the offer “is made to resolve all claims that have been or may be asserted by Plaintiff

    in this action.” The motion remains silent about whether the parties have an

    undisclosed settlement agreement or otherwise have agreed to terms other than the

    payment of money. That is, the motion remains silent about whether the plaintiff

    has compromised her claim in any way or purported to grant to the employer

    anything of value except relief from the statutory requirement to pay $17,426.12

    against the full amount owed under the FLSA. Further, the motion fails to display

    and explain the computation that resulted in the offer of $17,426.12, which might
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 2 of 8 PageID 129



    constitute a compromise of the plaintiff’s claims, including a compromise of the

    absolute statutory right to liquidated damages and a reasonable attorney’s fee.

           In sum, the papers submitted by the parties are inadequate to permit the

    informed and complete review of the parties’ proposed resolution that is necessary

    for court approval. Of course, the parties’ proposed resolution and request for

    approval prompts an inquiry into whether, to what extent, or with what limitation

    court approval is necessary to achieve an enforceable resolution under Rule 68,

    Federal Rules of Civil Procedure.

                                         DISCUSSION

           Several courts and commentators argue that “the specific need for judicial

    oversight to prevent employers from using private settlements to circumvent FLSA

    protections for employees overrides Rule 68’s general provision for self-executing

    entry of judgment on an accepted offer.” 13 Moore’s Federal Practice, § 68.04[B]

    (Matthew Bender 3d ed.); see also Norman v. Alorica, Inc., 2012 WL 5452196, at *2

    (S.D. Ala. 2012) (“[A]lthough the motion is brought under Rule 68, pursuant to

    Lynn’s Food Stores, Inc. v. United States of America, 679 F.2d 1350 (11th Cir.1982),

    judicial review and approval of this settlement is still necessary to give it final and

    binding effect.”); Luna v. Del Monte Fresh Produce, Inc., 2008 WL 754452, at *12–3

    (N.D. Ga. 2008) (finding the defendants’ Rule 68 offers invalid under Lynn’s Food

    because the offers cannot receive judicial review), aff’d, 354 F. App’x 422 (11th Cir.

    2009)). However, other courts contend that “judicial approval is not required of

    Rule 68(a) offers of judgment settling FLSA claims.” Mei Xing Yu v. Hasaki Rest.,


                                               -2-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 3 of 8 PageID 130



    Inc., 944 F.3d 395, 398 (2d Cir. 2019); see also Anwar v. Stephens, 2017 WL 455416,

    at *1 (E.D.N.Y. 2017) (collecting cases and observing that “[t]he majority of district

    courts in this Circuit have held that judicial approval is not required for Rule 68

    offers of judgment.”).

            The parties must understand, as explained at painful length by the Supreme

    Court; by Lynn’s Food; by Dees v. Hydradry, 706 F.Supp.2d 1227, 1246–47 (M.D. Fla.

    2010); and by other authority on which Dees and many later opinions rely, that an

    employee’s FLSA rights are not susceptible to compromise or diminution by any

    means whatsoever other than under supervision by the Department of Labor under

    29 U.S.C. § 216(c) or with approval of a district court.* As stated in Dees:

                    [T]he FLSA permits an employee only two avenues for
                    compromising an FLSA claim. First, an employee may accept
                    a compromise supervised by the Department of Labor. By
                    accepting the compromise, the employee waives the right to sue
                    for the unpaid wages. Second, if an employee sues for back
                    wages under the FLSA, the parties may present a proposed
                    compromise to the district court, which “may enter a stipulated
                    judgment after scrutinizing the settlement for fairness.”
                    679 F.2d at 1353.

    706 F.Supp.2d at 1235.

            Stated differently, unless supervised by the Department of Labor or approved

    by a district court, any compromise, relinquishment, or other diminution of an




            *
             Although Section 216(c) states that the Department of Labor “is authorized to supervise
    the payment of the unpaid minimum wages or the unpaid overtime compensation owing to any
    employee,” a search of Section 216(b), which creates a private right of action under the FLSA, and
    a search elsewhere in the FLSA yield little, if any, statutory basis for a requirement that the district
    court approve a settlement. Lynn’s Food explains the advantages of the requirement but not the legal
    necessity of the requirement.



                                                      -3-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 4 of 8 PageID 131



    employee’s FLSA rights — by whatever mechanism undertaken or procured, even by

    a rule of procedure — is illusory, ineffective, and unenforceable, and the employee

    can ignore the entire episode, including an executed settlement agreement (exactly

    what happened in Lynn’s Food) and immediately sue the employer to obtain whatever

    FLSA rights the employee earlier purported to compromise, relinquish, or otherwise

    diminish. Also, any release, confidentiality or non-disclosure agreement, or any

    other covenant or agreement granting the employer anything else of value in

    exchange for the FLSA wage is unenforceable. The FLSA commands that result, the

    Supreme Court confirms that result, Lynn’s Food and similar cases expound that

    result, and a district court must enforce that result — no evasive gimmicks allowed.

           On the subject of evasion: Lynn’s Food, Dees, and similar decisions have

    sparked an array of attempts by counsel to discover, invent, or improvise an effective

    tool of evasion, that is, a tool that permits an effective, private, but undisclosed

    compromise and settlement without supervision by the Department of Labor or

    approval by a district court. Based on the many “stipulated” attempts at evasion

    submitted to me after Dees, either many FLSA plaintiff’s lawyers unaccountably

    agree to these transparent and doomed devices with confidence that the court will

    reject the defendant’s attempt, many plaintiff’s lawyers are unaware of the

    employee’s FLSA rights, or many plaintiff’s lawyers are indifferent to the employee’s

    FLSA rights (and choose, instead, the lawyer’s quick payday over the employee’s

    just payday). On the other hand, the willingness of defense lawyers to enter these

    putative settlements — perhaps accomplishing little or nothing for their client —


                                               -4-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 5 of 8 PageID 132



    might originate in an unawareness of the law explained in Lynn’s Food, Dees, and

    elsewhere and might expose both lawyer and client to the same unpleasant

    surprise — another claim by the same plaintiff — experienced by counsel and client

    in Lynn’s Food.

          Again, an important distinction, often obscured (including occasionally by

    me) through the use of imprecise language, exists between the parties’ ability to

    formally agree to compromise and settle an FLSA claim, on the one hand, and the

    parties’ ability to enforceably agree to compromise and settle an FLSA claim, on the

    other. An effective and enforceable compromise and settlement requires in every

    instance either supervision by the Department of Labor or court approval.

    Otherwise, the employer risks the unpleasant Lynn’s Food surprise.

          However, a determined plaintiff (or plaintiff’s lawyer) can, for example,

    privately agree to compromise and settle, execute a settlement agreement, accept the

    defendant’s money, and stipulate to dismissal with prejudice under Rule

    41(a)(1)(A)(ii), Federal Rules of Civil Procedure. Under Anago Franchising v. Shaz,

    677 F.3d 1272, 1278 (11th Cir. 2012), the district court is powerless:

                 [W]e find that the plain language of Rule 41(a)(1)(A)(ii)
                 requires that a stipulation filed pursuant to that subsection
                 is self-executing and dismisses the case upon its becoming
                 effective. The stipulation becomes effective upon filing unless
                 it explicitly conditions its effectiveness on a subsequent
                 occurrence. District courts need not and may not take action
                 after the stipulation becomes effective because the stipulation
                 dismisses the case and divests the district court of jurisdiction.




                                                -5-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 6 of 8 PageID 133



    (Anago leaves unexplained what “jurisdiction” a Rule 41(a)(1)(A)(ii) dismissal

    “divests.” Subject matter jurisdiction? Surely not. Personal jurisdiction? Surely

    not. In each instance, for example, a Rule 60(b) motion remains possible. Although

    “jurisdiction” is likely the wrong word, Anago says what it says.)

           In other words, by use of a Rule 41(a)(1)(A)(ii) dismissal with prejudice the

    parties can “settle” an FLSA action — or, more exactly, appear to settle. But the

    settlement, if unsupervised by the Department of Labor or unapproved by the court,

    is ineffective and the employer still owes, and the employee can still sue for, any

    unpaid wages, liquidated damages, and an(other) attorney’s fee. Also, any other

    concession by the employee, such as a release of some past, present, or future claim

    for relief or a non-disclosure agreement, is ineffective. See, e.g., Moreno v. Regions

    Bank, 729 F.Supp.2d 1346 (M.D. Fla. 2010). If, despite this illusory “settlement,”

    the employee again sues the employer under the FLSA, the court by one of several

    available means must decline to credit, enforce, or otherwise grant preclusive effect

    to any device of resolution — including a dismissal with prejudice — procured

    without Department of Labor supervision of, or court approval of, the terms of the

    compromise and settlement; a procedural rule cannot defeat the FLSA. In short, the

    employer likely will receive nothing more from the dismissal than an offset in any

    later action for any money paid to the employee under the unapproved settlement.

           The same result attaches to a similar evasion devised and implemented under

    Rule 68. The clerk’s judgment will not preclude a claim under the FLSA by the




                                               -6-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 7 of 8 PageID 134



    same employee, excepting a claim for the same money paid in satisfaction of the

    Rule 68 clerk’s judgment.

          Although the circuit courts of appeals apparently differ on whether in an

    FLSA action the clerk can enter a Rule 68 judgment after an FLSA plaintiff accepts a

    defendant’s offer of judgment, the final result is the same either way. If the clerk

    cannot enter the judgment, then no compromise, relinquishment, or diminution of

    FLSA rights will occur without supervision from the Department of Labor or court

    approval. If the clerk can enter the judgment, then no compromise, relinquishment,

    or diminution of FLSA rights will occur without supervision from the Department of

    Labor or court approval. Macht nichts.

          Under Anago Franchising and until and unless (and not with my support,

    although they don’t need it) the Eleventh Circuit manufactures an ad hoc exception

    and a novel procedure for an FLSA claim, an FLSA plaintiff can purport to

    compromise and settle an FLSA claim by the mechanism of a Rule 41(a)(1)(A)(ii)

    stipulated dismissal with prejudice, and the district court is immediately powerless

    to interfere, although the compromise and settlement is ineffective. I perceive

    between Rule 41(a)(1)(A)(ii) and Rule 68, as they operate in an FLSA action, no

    distinction sufficient to warrant a different result. In a Rule 41(a)(1)(A)(ii) dismissal

    of an FLSA action, the circuit court, in effect, has chosen to allow the parties to

    proceed, as stated in Dees, at the defendant’s “peril.” 706 F.Supp.2d at 1237. If the

    FLSA plaintiff renounces the putative settlement and sues again, the employer must

    again defend.


                                               -7-
Case 8:19-cv-01157-SDM-TGW Document 36 Filed 05/29/20 Page 8 of 8 PageID 135



                                       CONCLUSION

          If the parties want court approval of a compromise and settlement, the law

    requires full disclosure. If the parties prefer the entry of a Rule 68 judgment (for

    whatever it’s worth) without disclosure, the parties must file within fourteen days a

    stipulated declination to disclose and a request for the clerk’s entry of judgment,

    which I will not prevent.

          ORDERED in Tampa, Florida, on May 29, 2020.




                                              -8-
